Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.908 Filed 03/31/21 Page 1 of 28




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JERRY HICKMAN,

      Plaintiff,                                   Case No. 18-cv-14057
                                                   Hon. Matthew F. Leitman
v.

CITY OF WESTLAND, et al.,

     Defendants.
__________________________________________________________________/
 ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
       MOTION FOR SUMMARY JUDGMENT (ECF NO. 44)
      In this action, Plaintiff Jerry Hickman brings claims under 42 U.S.C. § 1983

and under Michigan law against the City of Westland (the “City”) and several

Westland police officers. (See Compl., ECF No. 1.) The Defendants have filed a

motion for summary judgment on all of Hickman’s claims. (See Mot., ECF No. 44.)

As explained below, the Defendants are not entitled to summary judgment with

respect to most of Hickman’s claims because there are conflicts between Hickman’s

testimony and Defendants’ testimony, and the audio and video recordings of the

events at issue do not so undermine Hickman’s testimony as to render it unbelievable

as a matter of law. Accordingly, Defendants’ motion for summary judgment is

GRANTED IN PART AND DENIED IN PART.




                                         1
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.909 Filed 03/31/21 Page 2 of 28




                                           I

                                           A

      On the early morning of December 28, 2017, Westland police officers

Compton and Strohauer stopped Hickman as he was driving a vehicle through the

City. (See Dashcam Recording at 2:42:23, ECF No. 44-2.) Hickman told the officers

that there was an outstanding warrant for his arrest. The officers asked him to step

out of his vehicle and conducted a pat down search. (See id. at 2:42:58-2:43:32.)

During that search, Compton perceived Hickman to be clenching his buttocks in

order to conceal something hidden in his crotch or in his buttocks. (See id. at 2:43:53-

2:44:43.) Compton instructed Hickman to stop clenching his buttocks, and Compton

believed that Hickman disobeyed that command. (See id. at 2:44:01.)

      Compton concluded that Hickman’s non-compliance prevented the officers

from determining whether Hickman was hiding something in his crotch or buttocks.

(See id.) Compton and Strohauer therefore arrested Hickman and took him to the

Westland police station so that they could conduct a strip search in order to

determine whether he had contraband hidden in his crotch or buttocks. (See id. at

2:45:30-2:45:35.)

      When Compton and Strohauer arrived at the police station, they sought and

obtained permission from Lieutenant Novakowski to conduct a strip search of

Hickman. (See Novakowski Dep. at 9-11, ECF No. 44-5, PageID.584; see also


                                           2
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.910 Filed 03/31/21 Page 3 of 28




Hickman Strip Search Form, ECF No. 44-7.) They took Hickman into a small room

adjacent to the larger booking area known as the “holding cell.” (Novakowski Dep.

at 14, ECF No. 44-5, PageID.585.) They were joined there by Novakowski and

officers Gomez and Monson. (See id.) The five officers then attempted to conduct

a strip search of Hickman. (See Compton Dep. at 26, ECF No. 44-8, PageID.614.)

Their interaction with Hickman in the holding lasted a total of roughly 13-minutes.

(See Booking Room Video 1, ECF No. 44-10.)

      Hickman and the officers offer differing versions of what occurred in the

holding cell. According to Hickman, he was handcuffed the entire time that the

officers attempted to search him, he largely cooperated with the officers, and he

attempted to follow most of their commands. (See, e.g., Hickman Dep. at 61, 63,

133, 138, ECF No. 44-3, PageID.545, 563-564.) Hickman acknowledges that at

some points during the interaction, he told the officers that he would not comply

with some of their commands and/or did not immediately comply. (See id. at 64-65,

71, PageID.545-547.) But he says that he did so because the officers were directing

him to do things that he had just done. (See id. at 140-142, PageID.564-565.) And

he says that he did comply with the commands in question shortly after his initial

refusal do so. (See id.) Hickman also explains that at some point during his

interaction with the officers, he “squiggled” as they applied force to him. He says




                                        3
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.911 Filed 03/31/21 Page 4 of 28




that he did not “squiggle” in an effort to resist the search, but, instead, because the

force being applied was causing him pain. (Id. at 67-68, 127, PageID.546, 561.)

      Hickman insists that even though he did not meaningfully resist the efforts to

conduct the strip search, the officers repeatedly and forcefully pushed his arms up

while his hands were cuffed behind his back in an effort to force him to bend over.

(See, e.g., id. at 61, 65, 133, PageID.545-546, 563.) He says that he suffered pain as

the officers forced his cuffed hands and arms upward. (See id.) Hickman also

contends that an officer placed a knee on his neck and that an officer (or officers)

placed a knee on his arms. (See id. at 126-128, PageID.561.) He says that the knees

were applied with such force that it caused bruising on his arms. (See id. at 89, 127,

150, PageID.552, 561, 567.) Hickman further contends that after his pants and

underwear had been removed, officers forcefully shoved him onto a bench and

caused his exposed testicles to contact the bench. (See id. at 126, PageID.561.)

Finally, Hickman says that while he was restrained, Officer Compton twice inserted

a finger into his rectum. (See id. at 130, 144, PageID.562, 566.)

      The officers tell a different story. They say that Hickman refused to comply

with most of their commands to submit to the strip search and that he resisted their

efforts to complete the search. (See Compton Dep. at 35-36, 43, ECF No. 44-8,

PageID.616, 618; Gomez Dep. at 21-22, ECF No. 44-11, PageID.651; Monson Dep.

at 21, ECF No. 44-12, PageID.663.) They do acknowledge, however, that during


                                          4
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.912 Filed 03/31/21 Page 5 of 28




at least some portions of the search, Hickman did follow a number of their

commands and place his body in the positions they requested. (See, e.g., Monson

Dep. at 20, ECF No. 44-12, PageID.662, Strohauer Dep. at 26, ECF No. 44-4,

PageID.577, Gomez Dep. at 28-29, ECF No. 44-11, PageID.652-653, Monson Dep.

at 19, ECF No. 44-12, PageID.662.) The officers also say that despite Hickman’s

alleged resistance during much of the encounter, they did not use physical force

against him. Indeed, the sole physical contact that the officers remember having

with Hickman was merely “holding” his arms. (See, e.g., Gomez Dep. at 24, ECF

No. 44-11, PageID.651, Compton Dep. at 34, ECF No. 44-8, PageID.616.) They

either deny or have no recollection of forcing Hickman to bend over, slamming

Hickman onto the bench, and/or placing a knee on Hickman’s neck or arms. (See

e.g., Strohauer Dep. at 25, ECF No. 44-4, PageID.577, Novakowski Dep. at 17, ECF

No. 44-5, PageID.586, Gomez Dep. at 23-24, ECF No. 44-11, PageID.651, Monson

Dep. at 20, ECF No. 44-12, PageID.662.) And Compton denies that he ever inserted

a finger into Hickman’s rectum. (See Compton Dep. at 39, ECF No. 44-8,

PageID.617.) Most of the officers also contend that Hickman was not handcuffed

while they were trying to conduct the strip search in the holding cell. (See Compton

Dep. at 33, ECF No. 44-8, PageID.616; Strohauer Dep. at 22-23, ECF No. 44-4,

PageID.576; but see Gomez Dep. at 21, ECF No. 44-11, PageID.651.)




                                         5
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.913 Filed 03/31/21 Page 6 of 28




      Some portions of the interaction between Hickman and the officers at the

police station were captured on a video and audio recording. (See Booking Room

Video 1, ECF No. 44-10; see also Booking Room Video 2, ECF No. 44-13.) There

was a camera in the booking room (into which Hickman was originally taken), but

the camera did not face directly into the holding cell in which the officers attempted

to conduct the strip search. The video recording made by the camera reflects only

those portions of the attempted strip search that occurred near the door of the holding

cell. Most of the interactions between Hickman and the officers in the holding cell

were therefore not captured on video.

      Even though the camera did not record video images of the entire encounter,

it did record audio of much of the encounter. The audio recording reflects much of

what was said between Hickman and the officers, but portions of it are muffled and

not perfectly clear. Some parts of the audio – especially the first couple minutes –

contain statements by Hickman questioning the need for the search and complaining

loudly about the search. Thus, at least some portions of the audio appear consistent

with the officers’ account that Hickman was, to some degree, declining to cooperate

with their effort to search him. But the audio recording lasts for thirteen minutes,

and Hickman’s alleged resistance to the search becomes less clear as the recording

progresses. In fact, at some points, the recording appears to reflect Hickman’s effort

to cooperate with the search.


                                          6
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.914 Filed 03/31/21 Page 7 of 28




      The bottom line with respect to the video and audio recordings is this: they

provide some helpful information about what was said in the holding cell and about

what happened in that room, but they fall short of providing a full and clear picture

of what transpired during the attempted strip search.

                                         B

      On December 26, 2018, Hickman filed this action against Novakowski,

Compton, Strohauer, Gomez, and Monson (collectively, the “Officer Defendants”)

and the City. (See Compl., ECF No. 1.) Hickman’s Complaint asserts the following

claims:

      • Count I – Use of excessive force in violation of the Fourth Amendment
        against all of the Officer Defendants under 42 U.S.C. § 1983.

      • Count II – Failure to intervene to prevent and/or protect against the use of
        excessive force against all of the Officer Defendants under 42 U.S.C. §
        1983.

      • Count III – Unreasonable search and seizure in violation of the Fourth
        Amendment against all of the Officer Defendants under 42 U.S.C. § 1983.

      • Count IV – Conspiracy to violate constitutional rights against all of the
        Officer Defendants under 42 U.S.C. § 1983.

      • Count V – Assault and battery against all of the Officer Defendants under
        Michigan law.

      • Count VI – Intentional infliction of emotional distress against all of the
        Officer Defendants under Michigan law.

      • Count VII – Municipal liability against the City and supervisory liability
        against Novakowski under 42 U.S.C. § 1983.

                                         7
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.915 Filed 03/31/21 Page 8 of 28




                                         C

      On August 10, 2020, the Defendants filed a motion for summary judgment on

all of the claims brought in Hickman’s Complaint. (See Mot., ECF No. 44.) The

Court held a video hearing on the motion on March 16, 2021.

      During the hearing, counsel for Hickman clarified that: (1) the unreasonable

search and seizure claim in Count III of the Complaint is based solely upon Officer

Compton’s alleged insertion of his finger into Hickman’s rectal cavity without a

warrant, and (2) Hickman had agreed to voluntarily dismiss the conspiracy claim in

Count IV of the Complaint.

                                         II

                                         A

      A movant is entitled to summary judgment when it “shows that there is no

genuine dispute as to any material fact.” SEC v. Sierra Brokerage Servs., Inc., 712

F.3d 321, 326–27 (6th Cir. 2013) (citing Fed. R. Civ. P. 56(a)). When reviewing the

record, “the court must view the evidence in the light most favorable to the non-

moving party and draw all reasonable inferences in its favor.” Id. (quoting Tysinger

v. Police Dep’t of City of Zanesville, 463 F.3d 569, 572 (6th Cir. 2006)). “The mere

existence of a scintilla of evidence in support of the [non-moving party’s] position

will be insufficient; there must be evidence on which the jury could reasonably find

for [that party].” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).


                                         8
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.916 Filed 03/31/21 Page 9 of 28




Summary judgment is not appropriate when “the evidence presents a sufficient

disagreement to require submission to a jury.” Id. at 251–52. Indeed, “[c]redibility

determinations, the weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions, not those of a judge.” Id. at 255.

                                            B

      “Qualified immunity shields officials from civil liability so long as their

conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Brown v. Chapman, 814 F.3d 447,

457 (6th Cir. 2016) (internal quotation marks omitted) (quoting Mullenix v. Luna,

136 S. Ct. 305, 308 (2015)). “This immunity ‘gives government officials breathing

room to make reasonable but mistaken judgments about open legal questions,’

‘protect[ing] all but the plainly incompetent or those who knowingly violate the

law.’” Jacobs v. Alam, 915 F.3d 1028, 1039 (6th Cir. 2019) (quoting Ashcroft v. al-

Kidd, 563 U.S. 731, 743 (2011)).

      “A plaintiff bears the burden of showing that a defendant is not entitled to

qualified immunity.” Jacobs, 915 F.3d at 1039. “To do so, a plaintiff must show

‘(1) that the official violated a statutory or constitutional right, and (2) that the right

was clearly established at the time of the challenged conduct.’” Id. (quoting al-Kidd,

563 U.S. at 735). “On summary judgment, the court must analyze these questions

after construing the facts in the light most favorable to the party asserting the injury


                                            9
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.917 Filed 03/31/21 Page 10 of 28




 and drawing all reasonable inferences in that party’s favor.” Brown, 814 F.3d at 457

 (citing Scott v. Harris, 550 U.S. 372, 377 (2007)). The Court may answer these

 questions in any order, but “if either one is answered in the negative, then qualified

 immunity protects the official from civil damages.” Id.

       Even in the qualified immunity context, “courts may not resolve genuine

 disputes of fact in favor of the party seeking summary judgment.” Tolan v. Cotton,

 572 U.S. 650, 656 (2014). Rather, summary judgment continues to be “appropriate

 only if ‘the movant shows that there is no genuine issue as to any material fact and

 the movant is entitled to judgment as a matter of law.’” Id. at 656–57 (quoting Fed.

 R. Civ. P. 56(a)). Accordingly, when determining whether officers are entitled to

 qualified immunity at the summary judgment stage, “a court must view the evidence

 in the light most favorable to the opposing party.” Id. at 657 (quotation omitted).

                                          III

       The Court begins with Hickman’s Fourth Amendment illegal search and

 seizure claim against Compton in Count III of the Complaint.1 This claim is based

 on Hickman’s contention that Compton searched Hickman’s rectal cavity (by

 inserting a finger into Hickman’s rectum) without a warrant. Defendants argue that

 Compton is entitled to summary judgment on this claim on the basis of qualified



 1
  As explained above, Hickman’s counsel clarified at the hearing on Defendants’
 motion that this claim is brought only against Compton.
                                          10
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.918 Filed 03/31/21 Page 11 of 28




 immunity. The Court concludes that Compton is not entitled to summary judgment

 on his qualified immunity defense to this claim.

       During the hearing before the Court, Defendants’ counsel acknowledged that

 at the time of Hickman’s interaction with Compton, it was clearly established that

 absent exigent circumstances, an officer could not conduct a warrantless search of a

 suspect’s rectal cavity. Counsel contended, however, that Compton is entitled to

 qualified immunity on Hickman’s illegal search claim because the evidence

 conclusively establishes that Compton did not insert his finger (or anything else) into

 Hickman’s rectum. The Court disagrees.

       Hickman testified unequivocally that Compton inserted his finger into his

 (Hickman’s) rectum. (See Hickman Dep. at 72, 144-147, ECF No. 44-3, PageID.547,

 565-566.) That testimony, standing alone, is enough to create a material factual

 dispute that defeats Compton’s qualified immunity defense.

       Defendants counter that the video and audio recordings belie Hickman’s

 contention that Compton inserted a finger into Hickman’s rectum. But as noted

 above, a substantial portion of the interaction between Hickman, Compton, and the

 other Officer Defendants in the holding cell (during which the rectal search allegedly

 occurred) was not captured on the video recording. Thus, that recording does not

 conclusively refute Hickman’s testimony that Compton inserted a finger into his




                                           11
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.919 Filed 03/31/21 Page 12 of 28




 rectum. And while much of the encounter was captured on the audio recording, that

 recording does not clearly indicate whether the rectal search occurred or not.

       Finally, Defendants argue that Hickman’s conduct was inconsistent with his

 claim that he had been subjected to a rectal search. Defendants note that Hickman

 offered to submit to a continued strip search after the alleged rectal search, and

 Defendants say that Hickman surely would not have made that offer if he had

 actually had to endure a rectal search. (See Defs.’ Mot, ECF No. 44, PageID.505.)

 However, while there may arguably be some tension between Hickman’s offer to

 submit to a continued strip search and his claim that he had been subjected to a rectal

 search, the offer is not so fundamentally inconsistent with the claimed rectal search

 that a reasonable jury would have to conclude that the rectal search never occurred.

 Moreover, Hickman offered a plausible explanation as to why he offered to submit

 to the continued strip search: because he believed that submitting to the search was

 the only way to end his encounter with the Officer Defendants and secure free

 passage from the police station. (See Hickman Dep. at 77-78, ECF No.44-3,

 PageID.549.)

       Under all of these circumstances, a jury could reasonably credit Hickman’s

 testimony that Compton inserted a finger into his rectum in order to search it.

 Accordingly, Compton is not entitled to summary judgment on Hickman’s Fourth

 Amendment illegal search claim.


                                           12
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.920 Filed 03/31/21 Page 13 of 28




                                          IV

       The Court next turns to Hickman’s claim in Count I of the Complaint that the

 Officer Defendants used excessive force against him when they attempted to conduct

 the strip search in the holding cell. The Defendants argue that the Officer Defendants

 are entitled to summary judgment on this claim for two reasons: first, because any

 force the Officer Defendants used was reasonably applied in response to Hickman’s

 resistance, and, second, because Hickman cannot identify which officers applied the

 force. The Court concludes that the Officer Defendants are not entitled to summary

 judgment on either basis. 2

                                           A

       The Officer Defendants are not entitled to summary judgment on Hickman’s

 excessive force claim on the basis that the amount of force they used was reasonable

 as a matter of law. Hickman’s excessive force claim is governed by the Fourth


 2
   The Defendants do not develop the argument that they are entitled to qualified
 immunity for their alleged uses of force. The qualified immunity argument in
 Defendants’ brief appears to focus almost exclusively on whether the Officer
 Defendants have qualified immunity for conducting the search. (See Mot., ECF No.
 44, PageID.517-519.) In any event, the Court notes that at the time of the events
 giving rise to Hickman’s claims, it was clearly established that police officers could
 not use injury-causing force against a suspect who is handcuffed and cooperating
 with them. See, e.g., Burgess, 735 F.3d 462, 474 (6th Cir. 2013).




                                          13
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.921 Filed 03/31/21 Page 14 of 28




 Amendment, which “extends ’at least through the completion of the booking

 procedure.’” Burgess v. Fischer, 735 F.3d 462, 474 (6th Cir. 2013) (quoting Aldini

 v. Johnson, 609 F.3d 858, 865-66 (6th Cir. 2010)). In assessing whether the Officer

 Defendants violated the Fourth Amendment by using an unreasonable amount of

 force, this Court must consider: “the severity of [Hickman’s] crime, whether he

 posed an immediate threat to the safety of [the officers], and whether he was actively

 resisting arrest or attempting to [defeat the officers’ effort to conduct the strip

 search].” Id. Another important factor for the Court to consider is whether Hickman

 was handcuffed when the Officer Defendants allegedly used force against him.

 Indeed, Sixth Circuit “case law overwhelmingly compels a finding” that the use of

 force causing injury against a handcuffed and non-resisting suspect is unreasonable.

 Id.

       The Court cannot conclude as a matter of law that the amount of force used

 by the Officer Defendants was reasonable because there is a conflict between the

 testimony of Hickman and the testimony of the Officer Defendants concerning the

 amount of force applied and the circumstances under which that force was applied.

 Hickman testified that even though he was handcuffed and frequently tried to

 cooperate with the Officer Defendant during the strip search, the Officer Defendants

 nonetheless (1) placed a knee on his neck and on his arms with such force that his

 arms suffered bruising, (2) repeatedly pushed his arms upward (while his hands were


                                          14
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.922 Filed 03/31/21 Page 15 of 28




 cuffed together) with such force as to cause pain, and (3) forced him face-first on to

 a bench in a manner that caused his exposed testicles to contact the bench. (See, e.g.,

 Hickman Dep. at 61, 65, 126-128, 130, 133, ECF No. 44-3, PageID.545-546, 561-

 563.) The Officer Defendants counter that Hickman was not handcuffed and was

 generally resisting, and they say that they did not use any force beyond merely

 holding Hickman’s arms. (See, e.g., Compton Dep. at 34-36, 43, ECF No. 44-8,

 PageID.616, Gomez Dep. at 21-22, 24, ECF No. 44-11, PageID.651, Monson Dep.

 at 21, ECF No. 44-12, PageID.663, Strohauer Dep. at 22, ECF No. 44-4,

 PageID.576.) Given the differences between Hickman’s account of the force and

 the circumstances, on one hand, and the Officer Defendants’ description of those

 matters, on the other hand, the Officer Defendants are not entitled to summary

 judgment based upon their argument that any and all force that they applied was

 reasonable as a matter of law. See Burgess, 735 F.3d at 474-75 (holding that officers

 were not entitled to summary judgment on claim that they unreasonably used

 excessive force against a suspect in the booking process where there was conflict

 between suspect’s testimony and officers’ testimony).

       The Officer Defendants counter that a reasonable jury could not believe

 Hickman’s version of events because it conflicts with the video and audio recordings

 of the strip search.    For instance, they assert that the video recording belies

 Hickman’s testimony that he was handcuffed during the strip search because it


                                           15
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.923 Filed 03/31/21 Page 16 of 28




 shows him leaving the holding cell without cuffs on his hands. And they argue that

 the images on the video and the sounds on the audio conclusively demonstrate that

 Hickman was resisting the search.

       These are serious arguments, but the Court cannot conclude that the video and

 audio evidence so undercuts Hickman’s testimony as to render it entirely

 unbelievable as a matter of law. While the video recording does depict Hickman

 leaving the holding cell without cuffs on his hands, the fact that he exited the cell

 without wearing cuffs does not compel the conclusion that he was uncuffed during

 the search. 3 Moreover, while the audio recording does reflect a number of loud

 complaints by Hickman – especially at the beginning of the attempted strip search –

 the audio does not conclusively refute Hickman’s testimony that force was used

 against him during the search at times that he was cooperating rather than resisting.

 And the Officer Defendants, themselves, acknowledged that there were, indeed, at

 least some points during the encounter when Hickman did follow their commands

 and did position his body as they requested. (See, e.g., Monson Dep. at 20, ECF No.

 44-12, PageID.662, Strohauer Dep. at 26, ECF No. 44-4, PageID.577, Gomez Dep.

 at 28-29, ECF No. 44-11, PageID.652-653, Monson Dep. at 19, ECF No. 44-12,

 PageID.662.)    Under these circumstances, the Court cannot conclude that the


 3
   Moreover, at least one of the Officer Defendants agreed with Hickman that he
 (Hickman) was handcuffed during (at least much) of the attempted search. (See
 Gomez Dep. at 21, ECF No. 44-11, PageID.651.)
                                          16
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.924 Filed 03/31/21 Page 17 of 28




 recordings entitle the Officer Defendants to summary judgment on Hickman’s

 excessive force claim. While the jury may well ultimately conclude that the

 recordings are powerful evidence that supports the Officer Defendants’ version of

 events, the recordings do not entitle the Officer Defendants to judgment as a matter

 of law.

       The Officer Defendants also direct the Court to Hickman’s own testimony in

 which he admitted that he did not comply with at least some of the Officer

 Defendants’ commands. The Officer Defendants insist that these admissions by

 Hickman establish that the use of force against him was reasonable as a matter of

 law. This is another serious argument, but the Court concludes that Hickman’s

 testimony is not fatal to his Fourth Amendment excessive force claim. As noted

 above, the strip search lasted for a full 13-minutes. Even if Hickman failed to

 comply with some commands during that period, that would not entitle the Officer

 Defendants to use force against him during the other portions of the encounter during

 which, according to both Hickman and the Officer Defendants, he was cooperating

 rather than resisting.   Simply put, a jury could reasonably find based upon

 Hickman’s testimony that while he may have opposed some commands during the

 approximately 13-minute strip search, the Officer Defendants used force against him

 when he was cooperating (and handcuffed). Accordingly, the Officer Defendants




                                          17
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.925 Filed 03/31/21 Page 18 of 28




 are not entitled to summary judgment on the ground that Hickman’s own testimony

 establishes that their entire use of force was reasonable as a matter of law.

                                           B

       The Officer Defendants also are not entitled to summary judgment on

 Hickman’s Fourth Amendment excessive force claim on the ground that he has

 failed to specifically identify which officer applied the allegedly-unlawful force.

 First, Hickman has presented some evidence concerning which particular Officer

 Defendant unreasonably applied at least some of the force against him. For instance,

 he testified that Compton and Novakowski kept pushing his arms up in an effort to

 forcibly bend him over, causing him pain, while he was handcuffed and not resisting.

 (See Hickman Dep. at 61, ECF No. 44-3, PageID.545.) Thus, the Defendants are

 mistaken when they argue that Hickman did not specifically connect the use of force

 to any of the Officer Defendants.

       Second, Hickman’s failure to specifically identify the particular Officer

 Defendants who placed their knees on his back and neck is not fatal to the portion

 of his Fourth Amendment excessive force claim based upon those uses of force. The

 general rule is that “in the face of [a] motion for summary judgment, a § 1983

 plaintiff must produce evidence supporting each individual defendant’s personal

 involvement in the alleged violation to bring that defendant to trial.” Pineda v.

 Hamilton Cty., Ohio, 977 F.3d 483, 491 (6th Cir. 2020) (quoting Jutrowski v.


                                           18
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.926 Filed 03/31/21 Page 19 of 28




 Township of Riverdale, 904 F.3d 280, 291 (3d Cir. 2018)), but there is an exception

 to that rule. Under that exception, a “plaintiff[] may proceed to trial if [he first]

 place[s] each ‘individual defendant in a small group of officers that committed

 allegedly unconstitutional acts within each other’s presence.” Id. at 492 (quoting

 Fazica v. Jordan, 926 F.3d 283, 292 (6th Cir. 2019)). If a plaintiff makes that initial

 showing, he may proceed to trial against all of the officers in the small group so long

 as he also presents evidence that (1) “each defendant engaged in [some]

 unconstitutional act” by, for instance, failing to intervene when the other defendants

 used excessive force, and (2) “circumstances beyond [the plaintiff’s] control”

 prevented him from identifying “which specific officer engaged in which specific

 constitutional violation.” Id. at 493 (quoting Fazica, 926 F.3d at 292 and Batson v.

 Hoover, 788 F. App’x 1017, 1020 (6th Cir. 2019)).

       The evidence presented by Hickman satisfies the exception to the general rule

 requiring a plaintiff to identify which officer applied which specific force. His

 testimony (construed in his favor) places all of the Officer Defendants in a small

 group that violated his constitutional rights. And as described in more detail below,

 that testimony is likewise sufficient to establish that each of the Officer Defendants

 failed to intervene to prevent the use of excessive force against Hickman. Finally,

 his testimony describes the circumstances beyond his control that prevented him

 from connecting each particular Officer Defendant to some of the force. He


                                           19
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.927 Filed 03/31/21 Page 20 of 28




 explained that the Officer Defendants stood behind him and out of his line of sight

 while they put their knees on his neck and arm and forced him onto the bench. (See

 Hickman Dep. at 60-66, ECF No. 44-3, PageID.544-546.) For these reasons,

 Hickman may proceed with his excessive force claim against all of the Officer

 Defendants even though he cannot “pinpoint which specific officer committed

 [every] specific unconstitutional act.” Pineda, 977 F.3d at 493 (6th Cir. 2020)

 (emphasis in original). 4

                                         V

       The Court next addresses Hickman’s claim in Count II of the Complaint that

 the Officer Defendants each failed to intervene to prevent and/or protect him from

 the use of excessive force. In order to prevail on that claim, Hickman must prove

 that “(1) the [Officer Defendants] observed or had reason to know that excessive

 force would be or was being used, and (2) the [Officer Defendants] had both the

 opportunity and the means to prevent the harm from occurring.” Id. (quoting Fazica,

 926 F.3d at 289.) Hickman has presented sufficient evidence to satisfy both prongs

 of this test. The Officer Defendants are therefore not entitled to summary judgment

 on this claim.


 4
   The Court does not consider the alleged penetration of Hickman’s rectum as part
 of his Fourth Amendment excessive force claim as pleaded in Count I of the
 Complaint. Instead, the Court believes that those allegations are more properly
 treated as part of Hickman’s Fourth Amendment unreasonable search and seizure
 claim as pleaded in Count III of the Complaint.
                                         20
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.928 Filed 03/31/21 Page 21 of 28




       First, a jury could reasonably infer from Hickman’s testimony that all of the

 Officer Defendants observed that excessive force was being used against him. As

 described above, Hickman’s testimony is sufficient to support findings that (1) for

 some meaningful portion of his approximately 13-minute encounter with the Officer

 Defendants in the holding cell, he was cooperating with their efforts to conduct a

 strip search and (2) despite his cooperation (and even though he was handcuffed) the

 Officer Defendants repeatedly applied force against him in a manner that caused

 pain and injury. All of this occurred as the Officer Defendants surrounded (or

 touched) and/or observed Hickman for many minutes in the holding cell. A jury

 could reasonably conclude that under these circumstances, all of the Officer

 Defendants were aware that (at least at some points during the encounter) excessive

 force was being applied to Hickman.

       Second, a jury could reasonably find that the Officer Defendants could have

 prevented at least some of the excessive force applied to Hickman. While each

 Officer Defendant may not have had the opportunity to prevent the first allegedly-

 unreasonable use of force against Hickman and/or to prevent every allegedly-

 unreasonable use of force against Hickman, a jury could find that at some point

 during the approximately 13-minute encounter, each Officer Defendant could have

 objected and intervened to stop at least some of the force being applied when

 Hickman was cooperating and/or not resisting. On this record, it is for the jury (if it


                                           21
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.929 Filed 03/31/21 Page 22 of 28




 believes Hickman’s testimony) to sort out which specific applications of force each

 Officer Defendant could have prevented.5 For all of these reasons, the Officer

 Defendants are not entitled to summary judgment on Hickman’s failure-to-intervene

 claim.

                                           VI

          The Court next turns to Hickman’s supervisory liability claim in Count VII of

 the Complaint against Novakowski. In order to prevail on that claim, Hickman must

 establish that Novakowski “either encouraged the specific incident of misconduct or

 in some other way directly participated in it. At a minimum, [Hickman] must show

 that [Novakowski] at least implicitly authorized, approved, or knowingly acquiesced

 in the unconstitutional conduct of the offending officers.” Hays v. Jefferson Cty.,

 Ky., 668 F.2d 869, 874 (6th Cir. 1982). The Court concludes that Novakowski is

 not entitled to summary judgment on this claim.

          Hickman has presented sufficient evidence to support the required findings on

 this claim. As described above, he testified that Novakowski was present in the

 holding cell during the strip search while force was being applied as he (Hickman)



 5
   While Hickman has presented sufficient evidence to hold all of the Officer
 Defendants liable for failing to intervene to prevent the use of excessive force, he
 has not presented sufficient evidence to hold the Officer Defendants liable for failing
 to intervene to prevent the alleged rectal search. Hickman has not presented any
 evidence that the Officer Defendants knew, or had reason to know, that Compton
 would be conducting such a search.
                                            22
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.930 Filed 03/31/21 Page 23 of 28




 was handcuffed and cooperating.         Hickman also testified that Novakowski

 participated in the effort to conduct the strip search. Hickman’s testimony is

 sufficient to support a finding that Novakowski either “directly participated in” or

 “knowingly acquiesced in” the use of excessive force against him. 6

                                          VII

       The Court now addresses Hickman’s municipal liability claim in Count VIII

 of the Complaint against the City. In this claim, he seeks to hold the City liable for

 the constitutional violations allegedly committed by the Officer Defendants. The

 City is entitled to summary judgment on the claim.

       The standard for municipal liability under Section 1983 is well-settled:

              To prevail in a § 1983 suit against a municipality, a
              plaintiff must show that the alleged federal right violation
              occurred because of a municipal policy or custom. Monell
              v. Dep’t of Social Servs., 436 U.S. 658, 694, 98 S.Ct. 2018,
              56 L.Ed.2d 611 (1978). A municipality “may not be sued
              under § 1983 for an injury inflicted solely by its
              employees or agents.” Id.

              There are at least four avenues a plaintiff may take to
              prove the existence of a municipality’s illegal policy or
              custom. The plaintiff can look to (1) the municipality’s
              legislative enactments or official agency policies; (2)
              actions taken by officials with final decision-making
              authority; (3) a policy of inadequate training or

 6
   Hickman has not presented sufficient evidence to hold Novakowski liable for the
 rectal search on a supervisory liability theory. There is no evidence that Novakowski
 knew Compton was going to conduct such a search or that such a search was being
 conducted. There is, in short, no evidence that Novakowski knowingly participated
 in or approved in any way the conducting of the rectal search.
                                          23
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.931 Filed 03/31/21 Page 24 of 28




              supervision; or (4) a custom of tolerance or acquiescence
              of federal rights violations. Id.; Pembaur v. City of
              Cincinnati, 475 U.S. 469, 480, 106 S.Ct. 1292, 89 L.Ed.2d
              452 (1986); Stemler v. City of Florence, 126 F.3d 856, 865
              (6th Cir.1997); Doe v. Claiborne County, 103 F.3d 495,
              507 (6th Cir.1996).

 Thomas v. City of Chattanooga, 398 F.3d 426, 429–30 (6th Cir. 2005).

       Here, Hickman proceeds under the fourth “avenue.” He seeks to hold the City

 liable based upon its alleged custom of tolerating or acquiescing in federal rights

 violations. (See Resp., ECF No. 49, PageID.737-739.) As Hickman acknowledges,

 in order to prevail on this claim, he “must show: (1) the existence of a clear and

 persistent pattern of [illegal activity]; (2) notice or constructive notice on the part of

 the [defendant]; (3) the [defendant’s] tacit approval of the unconstitutional conduct,

 such that their deliberate indifference in their failure to act can be said to amount to

 an official policy of inaction; and (4) that the [defendant’s] custom was the “moving

 force” or direct causal link in the constitutional deprivation. (Id., quoting Thomas,

 398 F.3d at 429.)

       Hickman has not presented any evidence on the first two elements of this

 claim. He has not presented any proof that the City’s police officers engaged a clear

 pattern or practice of conducting unlawful rectal searches or of using excessive

 force. Nor has he presented any evidence that the City had actual or constructive

 notice of any such pattern or practice. Instead, he has presented evidence that the

 City’s officers conducted many strip searches over the years. (See id., PageID.738-
                                            24
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.932 Filed 03/31/21 Page 25 of 28




 739.) But that evidence cannot sustain his municipal liability claim because, as he

 clarified at the motion hearing, he is no longer claiming that the strip search violated

 his constitutional rights. He is challenging only the rectal search. Thus, prior strip

 searches are not relevant to Hickman’s municipal liability claim.           Moreover,

 Hickman has not presented any evidence that the prior strip searches were unlawful.

 Indeed, the fact that the City’s officers participated in strip searches does not

 establish a pattern or practice of illegal activity. For all of these reasons, Hickman’s

 municipal liability claim fails as a matter of law.

                                          VIII

       Finally, the Court addresses Hickman’s state-law claims in Counts V and VI

 of the Complaint for assault and battery and the intentional infliction of emotional

 distress. The City is entitled to summary judgment on these claims; the Officer

 Defendants are not.

       Defendants argue that the City has governmental immunity from Hickman’s

 state-law claims under the Michigan Governmental Tort Liability Act (the

 “GTLA”), MCL § 691.1407, because the claims arise out of the City’s performance

 of a “governmental function,” i.e., “the operation of a police department.” (Mot.,

 ECF No. 44, PageID. 522-523.) In support, the Defendants cite a published decision

 of the Michigan Court of Appeals holding that Michigan municipalities have

 immunity for tort liability arising out of their operation of a police department. (See


                                           25
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.933 Filed 03/31/21 Page 26 of 28




 id., citing, Hill v. City of Saginaw, 399 N.W.2d 398 (Mich. Ct. App. 1986).)

 Hickman has not responded to Defendants’ immunity argument. Since the argument

 is unopposed, and because it has support in the case cited by the Defendants, the

 Court will grant summary judgment in favor of the City on Hickman’s state-law tort

 claims on the basis of governmental immunity.

       In contrast, the Defendants have failed to show that the Officer Defendants

 are entitled to immunity from Hickman’s state-law claims.               In support of

 Defendants’ immunity argument, they simply state the governing legal standard and

 assert that the Officer Defendants “acted in a good faith belief that Hickman had

 secreted drugs that could harm him and are entitled to immunity….” (Mot., ECF No.

 44, PageID.523.) But for all of the reasons explained above, Hickman has presented

 sufficient evidence to support a finding that (1) Compton knowingly conducted a

 warrantless rectal cavity search in violation of clearly established law and (2) all of

 the Officer Defendants either applied, or failed to prevent the use of, excessive force.

 In light of that evidence, the Court cannot conclude as a matter of law that the Officer

 Defendants acted in good faith and are entitled to immunity on that basis.

       The Defendants further contend that Hickman’s state-law claims against the

 Officer Defendants “fail due to their lack of merit” (id.), but Defendants have failed

 to identify a fatal flaw in the claims. The Defendants argue that Hickman’s assault

 and battery claim fails against the Officer Defendants because Hickman “cannot


                                           26
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.934 Filed 03/31/21 Page 27 of 28




 demonstrate an intention to harm.” (Id.) But, for all of the reasons explained above,

 a jury could reasonably find that the Officer Defendants intended to harm Hickman

 by, among other things, (1) pushing his harms up (while his hands were cuffed) at a

 time he was not resisting and in a manner that caused him pain and (2) placing their

 knees on his neck and back.

       Finally, the Defendants argue – in a single sentence – that Hickman’s

 intentional infliction of emotional distress claim fails against the Officer Defendants

 because Hickman “was not traumatized and sought no treatment for the alleged

 injuries.” (Id., PageID.523-524.) But the Defendants do not cite any cases in which

 courts have rejected factually-similar claims on similar grounds. And it would

 appear that having one’s rectum forcefully searched and being accosted by a group

 of police officers, as Hickman claims he was, is sufficient to support a claim for the

 intentional infliction of emotional distress. In any event, the Defendants have not

 yet persuaded the Court that the evidence presented by Hickman is insufficient to

 establish an intentional infliction of emotional distress.7

                                           IX

       For the reasons explained above, Defendants’ Motion for Summary Judgment

 (ECF No. 44) is GRANTED IN PART AND DENIED IN PART as follows:


 7
  The Defendants may renew their attacks on the merits of Hickman’s state-law tort
 claims at the appropriate point during the trial and should support any renewed attack
 with a fuller legal analysis of the claims.
                                           27
Case 4:18-cv-14057-MFL-RSW ECF No. 56, PageID.935 Filed 03/31/21 Page 28 of 28




       • The motion is GRANTED with respect to Hickman’s conspiracy claim in

          Count IV of the Complaint, his Fourth Amendment illegal seizure claim in

          Count III of the Complaint to the extent that claim is brought against

          Defendants other than Compton, and all of the claims against the City.

       • The motion is DENIED with respect to all other claims.

       • The following claims remain for trial: (1) the claim that Compton violated

          Hickman’s Fourth Amendment rights by conducting a warrantless rectal

          search; (2) the claim that the Officer Defendants used excessive force

          and/or failed to intervene to prevent the use of excessive force during the

          strip search in the holding cell; (3) the supervisory liability claim against

          Novakowski; and (4) the state tort claims against the Officer Defendants.

       As the next step in this action, the Court will hold an in-person settlement

 conference with the parties and counsel when conditions permit.

       IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
 Dated: March 31, 2021                  UNITED STATES DISTRICT JUDGE

        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on March 31, 2021, by electronic means and/or
 ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764

                                          28
